Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 21-40 are pending in the present application with claims 21, 35, and 37 being independent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
As claims 21-40 are directed to a method (i.e., a process), the claims are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 21 includes limitations that recite at least one abstract idea.  Specifically, independent claim 21 recites:

A method of creating a local risk database for improving the speed of determining health risk profiles associated with patients, comprising performing the following steps by executing, with a device processor, instructions stored on a non-transitory computer readable medium: 
retrieving first patient medical information about a first patient, wherein the first patient medical information is an uncoded natural language expression in a first language; 
performing a first data conversion procedure including: 
performing a translation procedure including sending the patient medical information from a first location in a first geographic region to a translation resource in a second location in a second geographic region if there is no match between the patient medical information and records in the database and receiving translated patient medical information from the translation resource, wherein the translated patient medical information is in a second language; and 
performing a coding procedure including sending the translated patient medical information to a coding resource and receiving, from the coding resource, a predetermined code associated with the translated medical information; 
adding to the database a record of an association between the predetermined code and the first patient medical information; 
using the predetermined code to determine a first health risk profile for the first patient; 
retrieving second patient medical information about a second patient, wherein the second patient medical information is an uncoded natural language expression in the first language and is similar to the first patient medical information; 
comparing the second patient medical information with records in the database; 
making a determination of a level of confidence that the second patient medical information matches the first patient medical information; 
if the determined level of confidence exceeds a first predetermined threshold, performing a second data conversion procedure at the first location in the first geographic region for the second patient medical information that omits the translation procedure and involves associating the second patient medical information with the predetermined code associated with the first patient medical information; 
adding to the database a record of an association between the predetermined code and the second patient medical information; and 
determining a second health risk profile for the second patient based on the predetermined code associated with the second patient medical information.

The Examiner submits that the foregoing underlined limitations constitute “mental processes” because they are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind (e.g., with pen and paper).  For instance, a person could practically with pen and paper create a “local risk database” via translating first patient medical information in a first language into a second language when there is no match between the first patient medical information and records in the database, performing a coding procedure to obtain a predetermined code for the translated medical information, adding a record of an association between the code and the first patient information to the database, use the code to determine a first health risk profile for the first patient, comparing second patient medical information with records in the database, making a determination of a level of confidence that the second patient medical information matches the first patient medical information, performing a second data conversion procedure at the first location in the first geographic region via associating the second patient medical information with the predetermined code associated with the first patient medical information without translation if the determined level of confidence exceeds a first predetermined threshold, adding to the database a record of an association between the predetermined code and the second patient medical information, and determining a second health risk profile for the second patient based on the predetermined code associated with the second patient medical information.
Furthermore, sending information to a translation resource (e.g., a translator) in a second geographic region and receiving back translated patient information, sending translated patient information to a coding resource (e.g., a person) and receiving back a predetermined code associated with the translated patient information relate to managing human behavior/interactions between people (“certain methods of organizing human activity”).  
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 24-34, 36, and 38-40 further define the at least one abstract idea (and thus fail to make the at least one abstract idea any less abstract). 
Claim 24 recites the limitation of adding a record of association between the first health risk profile and the first patient medical information in the database, which involves human users who perform the task of updating information in a database. 
Claim 25 recites the limitation of performing a third data conversion to determine a second health risk profile for the second patient when a determined level of confidence exceeds a threshold, which involves an individual thinking about whether a threshold has been exceeded and then performing a data conversion procedure if it has been exceeded. 
Claims 26 and 40 recite the limitation of defining an increased level of confidence in matches between a given set of patient medical information and sets of patient medical information stored in the database based on the number of records in the database including patient medical information that is similar to the given set of patient medical information, which involves an individual making a determination to define a level of confidence between sets of data. 
Claims 27 and 39 call for producing a follow-up with the first patient based on the first health profile which involves actions between humans such as a doctor and patient.
Claims 28 and 38 recite a limitation of tracking actions of a patient after an office visit, and providing action-based rewards for future healthcare, which involves human users collecting data about a patient’s actions after an office visit, and giving the patient rewards for certain actions. 
Claims 29 and 36 recite how the second data conversion procedure is faster than the first data conversion procedure and the third data conversion procedure is faster than the second data conversion procedure which just further defines the mental process data conversion steps.
Claim 30 recites a limitation of determining whether the patient medical information has no counterpart in a code system from which the predetermined code is selected, which involves an individual thinking about whether or not patient information has a counterpart in a code system. 
Claim 31 recites a limitation of assigning a best-fit predetermined code from the code system to the patient medical information, which involves an individual thinking about which predetermined code to assign to an individual. 
Claim 32 recites a limitation of updating the database to include a record of an association, which involves an individual making changes to a database. 
Claim 33 recites the limitation of assigning a custom code to the patient medical information, which involves an individual thinking about a custom code to assign to patient medical information. 
Claim 34 recites a limitation of updating the database to include a record of association, which involves an individual making changes to a database.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements such as merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A method of creating a local risk database for improving the speed of determining health risk profiles associated with patients, comprising performing the following steps by executing, with a device processor, instructions stored on a non-transitory computer readable medium (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)): 
retrieving first patient medical information about a first patient, wherein the first patient medical information is an uncoded natural language expression in a first language (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
performing a first data conversion procedure including: 
performing a translation procedure including sending the patient medical information from a first location in a first geographic region to a translation resource in a second location in a second geographic region if there is no match between the patient medical information and records in the database and receiving translated patient medical information from the translation resource, wherein the translated patient medical information is in a second language; and 
performing a coding procedure including sending the translated patient medical information to a coding resource and receiving, from the coding resource, a predetermined code associated with the translated medical information; 
adding to the database a record of an association between the predetermined code and the first patient medical information; 
using the predetermined code to determine a first health risk profile for the first patient; 
retrieving second patient medical information about a second patient, wherein the second patient medical information is an uncoded natural language expression in the first language and is similar to the first patient medical information (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
comparing the second patient medical information with records in the database; 
making a determination of a level of confidence that the second patient medical information matches the first patient medical information; 
if the determined level of confidence exceeds a first predetermined threshold, performing a second data conversion procedure at the first location in the first geographic region for the second patient medical information that omits the translation procedure and involves associating the second patient medical information with the predetermined code associated with the first patient medical information; 
adding to the database a record of an association between the predetermined code and the second patient medical information; and 
determining a second health risk profile for the second patient based on the predetermined code associated with the second patient medical information.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the device processor, non-transitory computer readable medium, and instructions, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations of receiving the first and second patient medical information in an uncoded natural language expression in a first language, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 21 and analogous independent claims 35 and 37 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 21 and analogous independent claims 35 and 37 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 22 and 23: These claims recite different types of predetermined codes and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 21 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the device processor, non-transitory computer readable medium, and instructions, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to receiving the first and second patient medical information in an uncoded natural language expression in a first language which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving/transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 21-40 are ineligible under 35 USC §101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686